         Case: 1:21-cv-00089-DAS Doc #: 11 Filed: 07/20/21 1 of 4 PageID #: 26




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

LAWRENCE D. HULL                                                                            PLAINTIFF

v.                                                                                   No. 1:21CV89-DAS

LEE COUNTY ADULT JAIL, ET AL.                                                           DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Lawrence D. Hull, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that, after he was attacked by another inmate at the Lee County Adult Jail, Nurse Practitioner

Jamie Burrell provided inadequate medical treatment by giving him only Tylenol to treat his injuries.

For the reasons set forth below, the instant case will be dismissed for failure to state a claim upon

which relief could be granted.

                                          Factual Allegations

        On April 20, 2021, at the Lee County, Mississippi jail, the plaintiff was attacked by inmate

Hobson, leaving the plaintiff with swelling in his hand and arm, as well as painful ribs, which made

breathing difficult. Sgts. Siliva and Smotherman left the plaintiff in his cell for about two hours before

they moved him to medical. Nurse Practitioner Jamie Burrell prescribed the plaintiff Tylenol to treat

his injuries, but did not conduct a thorough physical examination. As of May 12, 2021, the date Mr.
         Case: 1:21-cv-00089-DAS Doc #: 11 Filed: 07/20/21 2 of 4 PageID #: 27




Hull signed the instant complaint, his hand and arm were swollen, and medical staff had continued

treating him with Tylenol.

                                         Denial of Medical Treatment

        The plaintiff’s allegations in this case must be dismissed for failure to state a claim upon

which relief could be granted. In order to prevail on an Eighth Amendment claim for denial of

medical care, a plaintiff must allege facts which demonstrate “deliberate indifference to the serious

medical needs of prisoners [which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed

by the Eighth Amendment . . . whether the indifference is manifested by prison doctors or prison

guards in intentionally denying or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S.

97, 104-105, 50 L. Ed. 2d 251, 260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The

test for establishing deliberate indifference is one of “subjective recklessness as used in the criminal

law.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Under this standard, a state actor may not be

held liable under 42 U.S.C. § 1983 unless plaintiff alleges facts which, if true, would establish that the

official “knows of and disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer

knowledge of substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison

officials does not rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106

S.Ct. 662 (1986), Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). This same subjective

deliberate indifference standard has been applied to pre-trial detainees under the Fourteenth

Amendment as well as convicted inmates under the Eighth Amendment. See Hare v. City of Corinth,

74 F.3d 633, 648 (5th Cir. 1996).



                                                   -2-
          Case: 1:21-cv-00089-DAS Doc #: 11 Filed: 07/20/21 3 of 4 PageID #: 28




         In cases such as this, arising from delayed medical attention rather than a clear denial of

medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting from the

delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th

Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss. 2000). A prisoner’s mere

disagreement with medical treatment provided by prison officials does not state a claim against the

prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.

Gibbs v. Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).

         “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.

         In this case, officers waited two hours before transporting the plaintiff to medical for

treatment. Once there, a Nurse Practitioner treated the plaintiff with Tylenol for pain and

continued that treatment, though the plaintiff complained that his hand and arm remained

swollen. The plaintiff thus would like more aggressive treatment of his injuries, but, as set forth

above, his disagreement with the course of treatment does not rise to the level of a constitutional

claim.
                                                   -3-
        Case: 1:21-cv-00089-DAS Doc #: 11 Filed: 07/20/21 4 of 4 PageID #: 29




                                            Conclusion

       For the reasons set forth above, the plaintiff’s allegations regarding denial of adequate

medical care will be dismissed with prejudice for failure to state a claim upon which relief could

be granted. A judgment consistent with this memorandum opinion will issue today.

       SO ORDERED, this, the 20th day of July, 2021.


                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -4-
